DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on9/27/2021. 
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Foreign Application CN202011045043.3 filed on 9/28/2020. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-11 are directed toward a process and claims 12-20 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a method for automatic matchmaking for a new project in a component E-commerce platform, comprising: S101, receiving and storing commodity-supply keywords transmitted from a component supplier; S102, receiving new project data transmitted from a project supplier, and generating project demand keywords according to the new project data; S103, matching the commodity-supply keywords with the project demand keywords; and S104, transmitting the new project data to the component supplier corresponding to the commodity-supply keywords with which the project demand keywords match (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving commodity supply keywords and new project data via human user input then analyzing that data to match with project demand keywords so project data can be transmitted to a human user for interpretation, which is managing relationships and interactions of people for aiding in new projects. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are receiving commodity supply keywords and new project data via human user input then analyzing that data to match with project demand keywords so project data can be transmitted to a human user for interpretation, which merely involves a human user performing tasks on a general purpose computer.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “in a component E-commerce platform, comprising: S101, receiving and storing commodity-supply keywords transmitted from a component supplier; S102, receiving new project data transmitted from a project supplier; and S104, transmitting the new project data to the component supplier” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a component E-commerce platform; component supplier; server, configured to perform a method” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-11 and 13-20 further narrow the abstract idea and dependent claims 2-6, 8-11, 12-17, and 19-20 additionally recite “transmitting desensitized new project data, transmitting a portion of the new project data, receiving and storing commodity-supply keywords and contact information transmitted from a component supplier, receiving and storing a suppler answer message transmitted from the component supplier, receiving and storing the suppler answer message that the component supplier transmits, transmitting an invitation message to the component supplier, receiving newly added project contents, receiving deleted project contents, transmitting a cancel notification, receiving modified project contents” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely add the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “a component E-commerce platform; component supplier; server, configured to perform a method” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-11; System claims 12-20 recite a component E-commerce platform; component supplier; server, configured to perform a method; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0031 and 0058. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “in a component E-commerce platform, comprising: S101, receiving and storing commodity-supply keywords transmitted from a component supplier; S102, receiving new project data transmitted from a project supplier; and S104, transmitting the new project data to the component supplier” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-11 and 13-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2-6, 8-11, 12-17, and 19-20 additionally recite “transmitting desensitized new project data, transmitting a portion of the new project data, receiving and storing commodity-supply keywords and contact information transmitted from a component supplier, receiving and storing a suppler answer message transmitted from the component supplier, receiving and storing the suppler answer message that the component supplier transmits, transmitting an invitation message to the component supplier, receiving newly added project contents, receiving deleted project contents, transmitting a cancel notification, receiving modified project contents” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-20: Claims 1-20 recite “S101-S109” and “S1041-S1042”. It is unclear to the Examiner what “S101-S109” and “S1041-S1042” actually entails. These labels add nothing to the claims and are not properly identified in the claims. The Examiner cannot tell what they mean. The Examiner recommends deleting “S101-S109” and “S1041-S1042” to overcome the rejection.
Regarding Claims 1-20: Claims 1-20 recite “Step 101-Step109”. These limitations have no antecedent basis. Appropriate correction is required. The Examiner recommends deleting “Step 101-Step109” and amending in what the limitation is actually following into the claim. For example, “wherein the transmitting the new project data further comprises …”. 
Regarding Claims 7 and 18: Claims 7 and 18 recite “the project contents”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Zmolek (US 2013/0290144 A1).

Regarding Claim 1: Zmolek teaches a method for automatic matchmaking for a new project in a component E-commerce platform, comprising (See Figure 1 and claim 53): 
S101, receiving and storing commodity-supply keywords transmitted from a component supplier (See Figure 1 – “OEM IPN”, Figure 5, Paragraph 0037, Paragraph 0093 – “Query Sent by Purchasing Company/OEM”, and Examiner interprets the IPN to be the commodity-supply keywords); 
S102, receiving new project data transmitted from a project supplier, and generating project demand keywords according to the new project data (See Figure 1 – “Component Manufacturers MPN EFGH … Demand Aggregation”, Figure 5, Paragraphs 0073-0073 – “Representation of common attributes of the IPN and the MPNs and/or VPNs in an AMPL”, and the Examiner interprets the MPN to be the project demand keywords); 
S103, matching the commodity-supply keywords with the project demand keywords (See Figure 5, Paragraph 0036 – “providing a collaborative environment and by mapping the communicating parties' terminologies to common key terms … The common key terms that serve as the link between the communication parties' terminologies will be referred to Exchange Part Numbers (EPNs)”, Paragraph 0072 – “common attributes of the IPN and the MPNs and/or VPNs in an AMPL”, Paragraph 0186 – “linking the collaborative taxonomy to back-end systems that integrate with the data or information communicated. More specifically, in xPTM, the CPTI is used to integrate the IPN (Internal Part Number) and the MPNs (Manufacturers Part Numbers), and/or VPNs (Vendors Part Numbers) that are FFF equivalent of the IPN, into the AMPL (Approved Manufacturers Parts List)”, and claim 55); 
and S104, transmitting the new project data to the component supplier corresponding to the commodity-supply keywords with which the project demand keywords match (See Figure 1, Figure 10, Paragraph 0036 – “providing a collaborative environment and by mapping the communicating parties' terminologies to common key terms … The common key terms that serve as the link between the communication parties' terminologies will be referred to Exchange Part Numbers (EPNs)”, Paragraph 0041 – “associates a unifying identifier or key to the first and second internal product identifiers”, Paragraph 0072 – “common attributes of the IPN and the MPNs and/or VPNs in an AMPL”, Paragraph 0186, Paragraph 0234, and claim 55).

Regarding Claim 2: Zmolek teaches the limitations of claim 1. Zmolek further teaches wherein Step S104 comprises: S1041, transmitting desensitized new project data to the component supplier corresponding to the commodity-supply keywords with which the project demand keywords match (See Figure 1, Figure 10, Paragraph 0036 – “providing a collaborative environment and by mapping the communicating parties' terminologies to common key terms … The common key terms that serve as the link between the communication parties' terminologies will be referred to Exchange Part Numbers (EPNs)”, Paragraph 0041 – “associates a unifying identifier or key to the first and second internal product identifiers”, Paragraph 0072 – “common attributes of the IPN and the MPNs and/or VPNs in an AMPL”, Paragraph 0186, Paragraph 0234, claim 55, claim 60 – “transfer an electronic commerce document between the procurement and sales software applications, the electronic commerce document containing an exchange part number”, and the Examiner interprets the EPN is the desensitized new project data).

Regarding Claim 3: Zmolek teaches the limitations of claim 1. Zmolek further teaches wherein Step S104 comprises: S1042, transmitting a portion of the new project data to a component supplier corresponding to the commodity-supply keywords with which the project demand keywords match, wherein the portion of the new project data refers to the new project data corresponding to the project demand keywords that match the component supplier (See Figure 1, Figure 2, Figure 10, Paragraph 0036 – “providing a collaborative environment and by mapping the communicating parties' terminologies to common key terms … The common key terms that serve as the link between the communication parties' terminologies will be referred to Exchange Part Numbers (EPNs)”, Paragraph 0041 – “associates a unifying identifier or key to the first and second internal product identifiers”, Paragraph 0072 – “common attributes of the IPN and the MPNs and/or VPNs in an AMPL”, Paragraph 0186, Paragraph 0234, claim 55, and claim 60 – “transfer an electronic commerce document between the procurement and sales software applications, the electronic commerce document containing an exchange part number”).

Regarding Claim 5: Zmolek teaches the limitations of claim 1. Zmolek further teaches further comprising, after Step S104: S105, receiving and storing a suppler answer message transmitted from the component supplier (See Figure 3A, Figure 3B, Figure 6, Paragraph 0025 – “The term "approved" in AMPL indicates that each part listed in the AMPL has been tested and "approved" as being a FFF equivalent to the specifications or attributes of the IPN”, Paragraph 0160, Paragraph 0197 – “the buy-side 502 and the sell-side 504 collaborate on a taxonomy. In blocks 604, 606 and 616 of FIG. 6, the design engineer and procurement engineer may specify a schema attribute range and collaborate 620 with a sell side 602 product manager on a taxonomy instantiation. The buy-side procurement engineer 302 (FIG. 3B) publishes the baseline taxonomy with specified relevant DRAM attributes 308 on the web 311 via secure communication 307 with eXtensible Markup Language (XML) or xCBL. xCBL is an XML variant. XML is a technique to format a document in a way that it can be read if processed by a computer”, and the Examiner interprets that answer message to be any communication between the OEM and Component Manufacturer).

Regarding Claim 6: Zmolek teaches the limitations of claim 5. Zmolek further teaches wherein Step S105 comprises: receiving and storing the suppler answer message that the component supplier transmits according to a preset template; and the method further comprises, after Step S105: S106, automatically extracting and storing valid data contained in the supplier answer message (See Figure 3A, Figure 3B, Figure 6, Paragraph 0025 – “The term "approved" in AMPL indicates that each part listed in the AMPL has been tested and "approved" as being a FFF equivalent to the specifications or attributes of the IPN”, Paragraph 0160, Paragraph 0197 – “the buy-side 502 and the sell-side 504 collaborate on a taxonomy. In blocks 604, 606 and 616 of FIG. 6, the design engineer and procurement engineer may specify a schema attribute range and collaborate 620 with a sell side 602 product manager on a taxonomy instantiation. The buy-side procurement engineer 302 (FIG. 3B) publishes the baseline taxonomy with specified relevant DRAM attributes 308 on the web 311 via secure communication 307 with eXtensible Markup Language (XML) or xCBL. xCBL is an XML variant. XML is a technique to format a document in a way that it can be read if processed by a computer”, and the Examiner interprets the preset template to be in XML format).

Regarding Claim 7: Zmolek teaches the limitations of claim 1. Zmolek further teaches wherein in Step S102, generating project demand keywords according to the new project data comprises: generating the project demand keywords according to the new project data and a preset content demand corresponding relationship, the preset content demand corresponding relationship being a corresponding relationship between the project contents and the project demand keywords (See Figure 5, Paragraph 0036 – “providing a collaborative environment and by mapping the communicating parties' terminologies to common key terms … The common key terms that serve as the link between the communication parties' terminologies will be referred to Exchange Part Numbers (EPNs)”, Paragraph 0072 – “common attributes of the IPN and the MPNs and/or VPNs in an AMPL”, Paragraph 0186 – “linking the collaborative taxonomy to back-end systems that integrate with the data or information communicated. More specifically, in xPTM, the CPTI is used to integrate the IPN (Internal Part Number) and the MPNs (Manufacturers Part Numbers), and/or VPNs (Vendors Part Numbers) that are FFF equivalent of the IPN, into the AMPL (Approved Manufacturers Parts List)”, and claim 55).

Regarding Claim 8: Zmolek teaches the limitations of claim 1. Zmolek further teaches further comprising, prior to Step S101: transmitting an invitation message to the component supplier, the invitation message including an uploading path for the component supplier to upload the commodity-supply keywords (See Figure 1, Figure 3A, Figure 3B, Figure 4, Figure 5, Figure 6, Paragraph 0160, Paragraph 0194, Paragraph 0197 – “the buy-side 502 and the sell-side 504 collaborate on a taxonomy. In blocks 604, 606 and 616 of FIG. 6, the design engineer and procurement engineer may specify a schema attribute range and collaborate 620 with a sell side 602 product manager on a taxonomy instantiation. The buy-side procurement engineer 302 (FIG. 3B) publishes the baseline taxonomy with specified relevant DRAM attributes 308 on the web 311 via secure communication 307 with eXtensible Markup Language (XML) or xCBL. xCBL is an XML variant. XML is a technique to format a document in a way that it can be read if processed by a computer”).

Regarding Claim 9: Zmolek teaches the limitations of claim 1. Zmolek further teaches further comprising, after Step S104: S107, receiving newly added project contents corresponding to the new project data and generating the project demand keywords according to the newly added project contents and re-executing Step S103 and Step S104, S108, receiving deleted project contents corresponding to the new project data and transmitting a cancel notification to the component supplier corresponding to the project demand keywords to which the deleted project contents correspond; or S109, receiving modified project contents corresponding to the new project data and taking the modified project data as the new project data to re-execute Step S102 to Step S104 (See Figure 1, Figure 3A, Paragraph 0160 – “a pre-commerce process of one or more buyer(s) and seller(s) agreeing on a baseline taxonomy and creating a collaborative taxonomy instantiation by adding, changing and/or deleting form, fit and function characteristics and values”, Paragraph 0174 – “taxonomy instantiation 1002 used in the exchange catalog 1010 may be expanded or modified as a result of each CPTI session”, and Paragraph 0225 – “the marketplace 802 operator publishes catalog updates or changes”).

Regarding Claim 10: Zmolek teaches the limitations of claim 1. Zmolek further teaches further comprising, after Step S104: S108, receiving deleted project contents corresponding to the new project data and transmitting a cancel notification to the component supplier corresponding to the project demand keywords to which the deleted project contents correspond (See Figure 1, Figure 3A, Paragraph 0114, Paragraph 0160 – “a pre-commerce process of one or more buyer(s) and seller(s) agreeing on a baseline taxonomy and creating a collaborative taxonomy instantiation by adding, changing and/or deleting form, fit and function characteristics and values”, Paragraph 0174 – “taxonomy instantiation 1002 used in the exchange catalog 1010 may be expanded or modified as a result of each CPTI session”, and Paragraph 0225 – “the marketplace 802 operator publishes catalog updates or changes”).

Regarding Claim 11: Zmolek teaches the limitations of claim 1. Zmolek further teaches further comprising, after Step S104: S109, receiving modified project contents corresponding to the new project data and taking the modified project data as the new project data to re-execute Step S102 to Step S104 (See Figure 1, Figure 3A, Paragraph 0160 – “a pre-commerce process of one or more buyer(s) and seller(s) agreeing on a baseline taxonomy and creating a collaborative taxonomy instantiation by adding, changing and/or deleting form, fit and function characteristics and values”, Paragraph 0174 – “taxonomy instantiation 1002 used in the exchange catalog 1010 may be expanded or modified as a result of each CPTI session”, and Paragraph 0225 – “the marketplace 802 operator publishes catalog updates or changes”).

Regarding Claims 12-14 and 16-20: Claims 12-14 and 16-20 recite limitations already addressed by the rejections of claims 1-3 and 5-11 above; therefore the same rejections apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zmolek (US 2013/0290144 A1) in view of Bass et al. (US 5,870,733).

Regarding Claims 4 and 15: Zmolek teaches the limitations of claim 1. Zmolek further teaches wherein Step S101 comprises: receiving and storing commodity-supply keywords and information transmitted from a component supplier; and Step S104 comprises: S1043, acquiring the information of the component supplier corresponding to the commodity-supply keywords with which the project demand keywords match and automatically transmitting the new project data using the information (See Figure 1, Paragraph 0041, Paragraph 0072, and claim 60 – “transfer an electronic commerce document between the procurement and sales software applications, the electronic commerce document containing an exchange part number”).
Zmolek does not specifically disclose contact information. However, Bass et al. further teach contact information (See Figure 3A and Column 11 lines 18-54).
The teachings of Zmolek and Bass et al. are related because both are matching pieces of data to aid users. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the taxonomy creation of part numbers system of Zmolek to incorporate the contact information of Bass et al. in order to allow the user to specifically identify how to contact another person if the need should arise. 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683